GLD-078                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4328
                                      ___________

                            IN RE: JOSEPH WATSON,
                                             Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                       (Related to D.C. Civ. No. 3-09-cv-00087)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 30, 2011

      Before: FUENTES, GREENAWAY, JR. and STAPLETON, Circuit Judges

                            (Opinion filed: January 12, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       On July 11, 2011, we affirmed in part and vacated in part the District Court’s

judgment in Watson’s 42 U.S.C. § 1983 suit. Among other outcomes, we “vacate[d] and

remand[ed] on his access-to-the-courts claim, as he may be able to cure the defect in his

allegations if granted leave to amend.” Watson v. Sec’y Pa. Dep’t of Corr., 436 F. App’x

131, 137 (3d Cir. 2011). The District Court, in compliance with our mandate, granted

Watson leave to amend his complaint on that claim; at the time of writing, the District
Court docket reveals that Watson has until January 30, 2012, to file his amended

complaint. See Order, W.D. Pa. Civ. No. 3:09-cv-00087, ECF No. 71.

       Watson filed this mandamus petition on December 1, 2011. While it is difficult to

parse, he appears to claim that either the defendants or the District Court Clerk refuses to

allow him to file his amended complaint. He attached to his petition a document entitled

“Denied Access to the Courts Amended Complaint.”

       Interpreting Watson’s mandamus petition as claiming that the defendants are

interfering with his ability to successfully file his amended complaint, we instruct the

Clerk of this Court to forward to the District Court a copy of the attachment to the

mandamus petition. We stress that we have not evaluated its contents and make no

representation of its compliance with our appellate mandate or the District Court’s

August 4, 2011 order regarding the filing of an amended complaint.

       To the extent that the above serves to grant Watson the relief he requests, his

petition for mandamus is denied as moot. To the extent that he requests an alternative

remedy, he has not shown that he has no other adequate means to obtain the desired relief

and that his right to the writ is clear and indisputable; nor has he demonstrated that he is

entitled to the “drastic remedy” of mandamus. United States v. Higdon, 638 F.3d 233,

245 (3d Cir. 2011). Accordingly, we will deny his petition, without prejudice to his

pursuing future relief if filing problems persist.

       The Clerk is request to forward Watson’s Amended Complaint, which is attached

to the “Amended Mandamus Petition” filed on December 22, 2011, to the Clerk of the

United States District Court for the Western District of Pennsylvania.

                                               2